DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 4/11/2022 wherein claims 1 and 11 have been amended and claim 9 has been cancelled.
Claims 1-8 and 10-17 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 11/17/2020 overcome the rejection of claims 1-8, 10-12 and 14 made by the Examiner under 35 USC 103 over Schweinsberg et al. (US 2014/0165301). This rejection is withdrawn as Schweinsberg fails to teach the coloring agent as comprising one or more pigments having a particles size of about 5-60 microns.  
Applicants amendment filed 11/17/2020 cancelling claim 9 mitigates the rejection made by the Examiner under 35 USC 103 over Schweinsberg et al. (US 2014/0165301), further in view of Sedelbach et al. (US 2003/0215479).
Applicants amendments filed 11/17/2020 overcomes  the rejection of claims 13 and 15 made by the Examiner under 35 USC 103 over Schweinsberg et al. (US 2014/0165301) further in view of Draghiceanu (US 2007/0136958). This rejection is withdrawn for the reason noted in section 3 above. 
Applicants amendments filed 11/17/2020 overcome the rejection of claims 1-8, 10-12, 14, 16 and 17 made by the Examiner under 35 USC 103 over Schulze zur Wiesche et al. (US 2014/0245542) in view of Schweinsberg et al. (US 2014/0165301). This rejection is withdrawn as the references fail to teach the coloring agent as comprising one or more pigments having a particles size of about 5-60 microns.  

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweinsberg et al. (US 2014/0165301) in view of Sendelbach et al. (US 2003/0215479).
Schweinsberg is directed to a gentle hair coloring compositions and methods of application the composition comprising a mixture of a cosmetically suitable carrier, at least one alkalizing agent, at least one oxidation dye precursor of the developer type (e.g. coloring agent see [0174]) (see instant claims and 1 and 11), at least one oxidation dye precursor of the coupler type, a cosmetic oil, hydrogen peroxide and at least one 4-morpholinomethyl-substituted silicone (see claim 1) wherein the 4-morpholinomethyl-substituted silicone may be Belsil ADM 8301 E (Applicant’s elected film forming species) (see [0109]) (see instant claims 1-8).  Exemplified developer components include p-phenylenediamine and 2-(2-hydroxyethyl)-p-phenylenediamine (see [0177]) (see instant claim 12). In all, Schweinsberg suggests a method of dying hair comprising applying onto hair a composition comprising Belsil ADM 8301 E (Applicant’s elected film forming species) and a hair coloring agent. 
Regarding the requirement that the composition comprise less than 2% of alcohol, the Examiner finds no teaching or requirement that the composition according to Schweinsberg comprise an alcohol in an amount greater than 2%.  Although Schwinesberg contemplates alcohol containing components such alkanolamines used as alkalinizing agents (see [0133]), polyvalent alcohols (see [0111]) and cosmetic oils (see [0140]), there is no requirement that these alcohol containing components be included into the formulations as an oil (or alkalinizing agent) as there are alternative species from these groups that are not alcohols. Accordingly, compositions comprising less than 2% alcohol, oreven excluding them entirely, would have been well within the purview of an ordinarily skilled person. 
Schweinsberg fails to teach their hair coloring method as comprising a pigment.
Sendelbach is directed to hair cosmetic compositions wherein the composition is to comprise a dye component comprising at least one coloring substance or oxidation dye precursor products (see claim 26) wherein the hair coloring substance is a hair coloring inorganic pigment having a preferred particle size of between 10-100 microns (see [0057] and claim 27). Thus, as it were known that pigments, like dye precursors, could be used to color hair, it would have been obvious modification of Schweinsberg to include a pigment material for providing hair coloring benefit. See MPEP 2143(I)(A), 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweinsberg et al. (US 2014/0165301) in view of Sendelbach et al. (US 2003/0215479) as applied to claims 1-8, 10-12, 14, 16 and 17 above, and further in view of Draghiceanu (US 2007/0136958).
Schweinsberg fails to teach the composition as being applied to already dyed hair as well as kit comprising the hair coloring composition and an applicator.
Draghiceanu is directed to a hair dye kit which may be used to dye hair that has previously been dyed (see [0005]) so as to renew or match the previously applied color. The kit for applying the hair coloring composition includes an applicator such as a brush or sticks (see [0005] and [0017]). It would have been modify to modify Schweinsberg such that the hair coloring composition is included in a kit comprising an applicator because doing such would provide improved convenience to the end user (see abstract). See MPEP 2143(I)(C)..
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 1-8, 10-12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze zur Wiesche et al. (US 2014/0245542) in view of Schweinsberg et al. (US 2014/0165301) and Sendelbach et al. (US 2003/0215479).
Schulze is directed to a keratin pretreatment method comprising first applying a pretreatment agent into the hair, wherein the pretreatment agent is a 4-morpholinomethyl-substituted silicone (see [0008]). A hair coloring agent is applied to the hair subsequent to the pretreatment agent within a time span from about 1 second to about 24 hours. The hair coloring agent is obtained by mixing a composition (A), which contains at least one oxidation dye precursor of the developer type and at least one oxidation dye precursor of the coupler type, wherein composition (A) is to be mixed with a composition (B) which contains at least one oxidizing agent and at least one (see [0008]). 
The 4-morholinomethyl-substituted silicone may have the following structure: 

    PNG
    media_image1.png
    451
    695
    media_image1.png
    Greyscale
 which is a amodimethicone/morpholinomethyl silesquiane copolymer (see [0081]). It is noted that this is the polymer material in Belsil ADM 8301 E (as elected by Applicant) (see instant claims 1-8). It is noted that Schulze’s pretreatment, (A) and (B) compositions are free of alcohol components.
Schulze fails to teach a method wherein the amodimethicone/morpholinomethyl silesquiane copolymer is not provided together in in a composition comprising the hair coloring agent.
Schweinsberg is directed to a gentle hair coloring compositions and methods of application the composition comprising a mixture of a cosmetically suitable carrier, at least one alkalizing agent, at least one oxidation dye precursor of the developer type (e.g. coloring agent see [0174]) (see instant claims and 1 and 11), at least one oxidation dye precursor of the coupler type, a cosmetic oil, hydrogen peroxide and at least one 4-morpholinomethyl-substituted silicone (see claim 1) wherein the 4-morpholinomethyl-substituted silicone may be Belsil ADM 8301 E (Applicant’s elected film forming species) (see [0109]) (see instant claims 1-8).  Exemplified developer components include p-phenylenediamine and 2-(2-hydroxyethyl)-p-phenylenediamine (see [0177]) (see instant claim 12). In all, Schweinsberg suggests a method of dying hair comprising applying onto hair a composition comprising Belsil ADM 8301 E (Applicant’s elected film forming species) and a hair coloring agent. 
Thus, as it was known that compositions may comprise a amodimethicone/morpholinomethyl silesquiane copolymer, a developer component and a dye component together in one composition rather than in separate compositions (as taught by Schulze), it would have been an obvious manipulation of Schulze to formulate a composition that included all components (e.g. the amodimethicone/morpholinomethyl silesquiane copolymer, dye and developer component) with a reasonable expectation for success in providing a hair coloring benefit. See MPEP 2143(A) which states that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.  
Schulze and Schweinsberg fail to teach their hair coloring method as comprising a pigment.
Sendelbach is directed to hair cosmetic compositions wherein the composition is to comprise a dye component comprising at least one coloring substance or oxidation dye precursor products (see claim 26) wherein the hair coloring substance is a hair coloring inorganic pigment having a preferred particle size of between 10-100 microns (see [0057] and claim 27). Thus, as it were known that pigments, like dye precursors, could be used to color hair, it would have been obvious modification of Schweinsberg to include a pigment material for providing hair coloring benefit. See MPEP 2143(I)(A), 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611